Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every
feature of the invention specified in the claims. Therefore, the feature of “a body layer”,” and “insulation cover” as recited in claim 1 , the feature of “an injection port” as recited in claim 2, the feature of “a system of gaseous cooling” as recited in claim 4, the feature of “a phase change heat pump” as recited in claim 5, the feature of “a resistive heater” as recited in claim 8 ,the feature of “a Peltier device” as recited in claim 9, the limitation of  “tungsten traces” as recited in claim 12, the feature of  “Molydenum traces” as recited in claim 13, the feature of “ system of liquid cooling” as recited in claim 14, the feature of “resistive traces” as recited in claim 15, the feature of “cartridge heater” as recited in claim 16 , the feature of ”loadboard”  as recited in claims 17 and 21, the feature of ““thermocouple”,” heater control”, “peltier control” ,”temperature sensor “and “resistance temperature detectors” as recited in claims 18 and 22,  ,  the feature of “thermocouple” as recited in claims 19 and 23,  the feature of “a temperature sensor” as recited in claim 22   and the feature of “a resistance temperature detector” as recited in claims 20 and 24 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to
the Office action to avoid abandonment of the application. Any amended replacement drawing
sheet should include all of the figures appearing on the immediate prior version of the sheet,
even if only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure
must be removed from the replacement sheet, and where necessary, the remaining figures must
be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”
pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will
be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “said  body layer” and “insulation cover” comprise of ? Are they shown in any of drawing?  “said  body layer” has not been recited previously, therefore this term is indefinite.
In claim 3, it is unclear what  “a system of gaseous cooling” comprises of ? s it shown in any of drawings?
In claim 4, it is unclear what  “a phase change heat pump” comprise of ? Is it shown in any of drawings? 
In claim 5, it is unclear what “a phase change cooling system “ comprises of ? Is it shown in any of drawings? 
In claim 8, it is unclear what “a resistive heater” comprises of? Is it shown in any of drawings?
In claim 12, it is unclear what “tungsten traces” comprises of? Are they shown in any of drawings?
In claim 13, it is unclear what “Molydenum traces” comprises of? Are they shown in any of drawings?

In claim 14,  the feature of “ system of liquid cooling”  comprises of? Is it shown in any of drawings?
In claim 15, it is unclear what “resistive traces”  comprise of ? Are they shown in any of drawings? 
In claim 16, it is unclear “cartridge heater”  comprises of ? Is it shown in any of drawings?
In claim 17and 21 , it is unclear what “a load board” comprises of ? Is it shown in any of drawings?
In claims 18 and 22, it is unclear what “heater control”, “peltier control” ,”temperature sensor “and “resistance temperature detectors”  comprise of ? Are they shown in any of drawings?
In claims 19 and  23 , it is unclear what  “thermocouple” comprises of ? Is it shown in any of drawings?  
 In claim 20 and 24, it is unclear what “a resistance temperature detector” comprises of ? Is it shown in any of drawings?  
Claims 1-11 and 17-24 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims   10-23 of copending Application No. 17/531649 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
         
Instant Application sn#17/841491                  Copending Application SN#17/531649
1. A testing device for testing a device under test (DUT), said testing device comprising: an active thermal interposer device for use in testing said DUT and for coupling with a thermal controller, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface operable to be controlled by the thermal controller to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said second surface of said body layer is disposed adjacent to said DUT during testing of said DUT; and a thermal head for coupling to the thermal controller and operable to interface with said active thermal interposer device during said testing, said thermal head comprising: said cold plate; and an insulation cover for insulating said cold plate.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
2. The testing device of Claim 1, wherein said insulation cover comprises an injection port operable to reduce condensation from said cold plate during said testing.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 3. The testing device of Claim 1, further comprising a system of liquid cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 4. The testing device of Claim 1, further comprising a system of gaseous cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 5. The testing device of Claim 1, further comprising a phase-change cooling system to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 6. The testing device of Claim 1, further comprising a thermal interface material layer disposed between said active thermal interposer device and said cold plate, said thermal interface material layer operable to couple thermal energy from said active thermal interposer device to said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 7. The testing device of Claim 6 wherein said thermal interface material layer comprises a plurality of cutouts configured to restrict a pick and place handler from adhering to said thermal interface material layer.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 8. The testing device of Claim 1, wherein said plurality of heating zones comprise resistive heaters.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 9. The testing device of Claim 1, wherein said plurality of heating zones comprise a Peltier device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 17. A testing arrangement for testing a device under test (DUT), wherein said arrangement comprising: a socket device for containing said DUT and for interfacing with a load board; an active thermal interposer device for use in testing said DUT, said active thermal interposer device comprises: a first surface and the second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface of said body layer operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-05C02US ACM/FAN52CONFIDENTIAL a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said active thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 18. The testing arrangement of Claim 17, wherein said firmware is operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of said active thermal interposer device for each heating zone thereof using respective resistance temperature detectors; obtain third temperatures of each area of the DUT provided the DUT is active and circuitry on the load board is operable to collect a junction temperature for each area of the DUT; based on the first temperatures, perform an outer slower control loop to regulate a fan speed (for air control) or a fluid regulation valve (for liquid/refrigerant control) of the cold plate; and AATS-0108-05C02US ACM/FAN53CONFIDENTIAL based on the second and third temperatures, perform an inner faster control loop to regulate heater control / Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 19. The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 20. The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 21. A testing arrangement for testing an electronic device under test (DUT), said arrangement comprising: a socket device for securing said DUT and for interfacing with a load board; a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across the second surface, and operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is AATS-0108-05C02US ACM/FAN54CONFIDENTIAL inserted into said socket and said second surface is disposed adjacent to said DUT; a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; a thermal controller for coupling with said active thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT; and a thermal interface material layer disposed between said active thermal interposer device and said cold plate for coupling thermal energy from said active thermal interposer device to said cold plate.  
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 22. The testing arrangement of Claim 21, wherein said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof; obtain third temperatures of each area of the DUT; based on the first temperatures, perform a first control loop to regulate one of: a fan speed; and a fluid regulation valve of the cold plate; and AATS-0108-05C02US ACM/FAN55CONFIDENTIAL based on the second and third temperatures, perform a second control loop to regulate one of: heater control; and Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 23. The testing arrangement of Claim 22 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 
24. The testing arrangement of Claim 22 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.
10. (currently amended) A testing device for testing a system-in-package device under test (DUT), said device comprising: a stand-alone active thermal interposer device for use in testing said DUT and for coupling with a thermal controller, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled by a thermal controller to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said second surface is disposed adjacent to an interface surface of said DUT during testing of said DUT; and a thermal head for coupling to the thermal controller and operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising: said cold plate; and AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.2 Group Art Unit: 2867an insulation cover for insulating said cold plate, wherein said insulation cover comprises an injection port for reducing condensation from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 11. (original)The testing device of Claim 10 further comprising a system of liquid cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 12. (original)The testing device of Claim 10 further comprising a system of gaseous cooling to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 13. (currently amended) The testing device of Claim 10 further comprising a phase-change to remove heat from said cold plate.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 14. (original)A testing device according to Claim 10 further comprising a thermal interface material layer disposed between said active thermal interposer device and said cold plate for coupling thermal energy from said active thermal interposer device to said cold plate.


15. (original)A testing device according to Claim 14 wherein said thermal interface material layer comprises a plurality of cutouts configured to prevent a pick and place handler from adhering to said thermal interface material layer.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 16. (original)A testing device according to Claim 10 wherein said plurality of heating zones comprise a resistive heater.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 17. (original)A testing device according to Claim 10 wherein said plurality of heating zones comprise a Peltier device.


18. (currently amended) A testing arrangement for testing a system-in- package device under test (DUT), said arrangement comprising: a socket device for containing said DUT and for interfacing with a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.4 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof using respective resistance temperature detectors; obtain third temperatures of each area of the DUT provided the DUT is active and circuitry on the is operable to collect a junction temperature for each area of the DUT; based on the first temperatures, perform an outer slower loop to regulate a fan speed (for air control) or a fluid regulation valve (for liquid/refrigerant control) of the cold plate; and based on the second and third temperatures, perform an inner faster loop to regulate heater control / Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 
19. (original)The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a thermocouple.


20. (original)The testing arrangement of Claim 18 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 21. (currently amended) A testing arrangement for testing an electronic device under test (DUT), said arrangement comprising: a socket device for securing said DUT and for interfacing with a a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface , and operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.6 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof; obtain third temperatures of each area of the DUT; based on the first temperatures, perform a first loop to regulate one of: a fan speed; and a fluid regulation valve of the cold plate; and based on the second and third temperatures, perform a second loop to regulate one of: heater control; and Peltier control of the plurality of heating zones of the active thermal interposer device.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 






22. (previously presented)The testing arrangement of Claim 21 wherein said temperature sensor of said cold plate comprises a thermocouple.  
 
 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
 
 23. (previously presented)The testing arrangement of Claim 21 wherein said temperature sensor of said cold plate comprises a resistance temperature detector.


	As to claim 10, claims 10-17 of Copending Application sn#17/531,649 disclose the test device as mentioned . However, Claims 19-17 do not explicitly mention about  “wherein said plurality of heating zones comprises at least one heating zone as recited in claim 10 and “  wherein said active thermal interposer device is customized for a type of said DUT as recited in claim 11. However, it is well-known in the art that the plurality of heating zone inherently has to have at least one heating zone and the thermal interposer device  inherently has to be customize for a particular type of the device under test (DUT) for an accurate test performance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Davis et al (Pat# 9,594,113) disclose Package On Package Thermal Forcing Device  wherein the thermal interposer is selected from aluminum nitride, copper or aluminum.
	Scri Jayantha et al (Pat# 7,781,883) disclose Electronic Package With A Thermal Interposer And Method Of Manufacturing The Same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867